Title: From George Washington to Brigadier General Casimir Pulaski, 24 June 1778
From: Washington, George
To: Pulaski, Casimir


                    
                        Sir.
                        Hd Qurs Hopewell Township [N.J.] June 24. 1778
                    
                    Captn Welpper of the invalid corps has lodged a complaint of a very serious nature against the conduct of some of the soldiers under your  command He informs me that they have abused a sergeant of a guard and a prisoner under his care—countenanced by a Mr Copetch—I desire that this mutinous disposition may be immediately inquired into—and if as represented, properly punished, and measures taken to prevent such behaviour in future. I am Sir your very hble se[rvan]t
                    
                        Go: Washington
                    
                